IN THE SUPREME COURT OF THE STATE OF NEVADA


                LANCE POSNER; AND EVA POSNER,                            No. 70338
                              Petitioners,
                         vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                                                                              FILED
                RONALD J. ISRAEL, DISTRICT                                    MAY 0 9 2016
                JUDGE,                                                      TRACE K. LINDEMAN    .
                                                                         CLERK_QF:StjPREME COURT
                              Respondents,                               BY
                         and                                                  DEPUTY CLERK

                RONALD M. TASSELY,
                              Real Party in Interest.

                                      ORDER DENYING PETITION
                            This original petition for a writ of mandamus challenges the
                propriety of the district court judge presiding over a hearing regarding a
                Rule 11 motion for sanctions. Having reviewed the petition and its
                accompanying motion for a stay, we decline to intervene. NRS 34.160.
                Accordingly, and without expressing any opinion on the merits of the
                issues raised in the petition, we deny the motion for stay and
                            ORDER the petition DENIED.



                                                                    J.
                                        Hardesty


                                                                                               J.
                Saitta




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                          16-1Ligq2_
cc:   Hon. Ronald J. Israel, District Judge
      Robert W. Lueck, Esq.
      Nitz Walton & Heaton, Ltd.
      Eighth District Court Clerk




                                     2